Citation Nr: 0701416	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder prior to January 31, 2003. 

2.  Entitlement to rating in excess of 30 percent for a left 
knee disorder from March 1, 2004.

3.  Entitlement to a rating in excess 20 percent for a low 
back disorder. 

4.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to October 1976 and from November 1987 to July 
1995.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA) that increased the rating for a left knee 
disorder from 0 to 20 percent disabling, increased the rating 
for a low back disorder from 0 to 20 percent disabling, and 
denied service connection for a right knee disorder.  
Although the narrative portion of the rating action clearly 
indicates that the rating assigned for the left knee disorder 
was increased to 20 percent, based on a 10 percent evaluation 
for subluxation under Diagnostic Code 5257 and a 10 percent 
evaluation for arthritis under Diagnostic Code 5010.  The 
disability rating was continued as a single 10 percent 
disability on the code sheet and the letter to the veteran 
did not advise him of the 20 percent rating noted in the 
rating action.  Thereafter, a March 2005 rating decision 
granted a temporary evaluation of 100 percent effective 
January 31, 2003 for a left knee disorder based on surgical 
or other treatment necessitating convalescence.  An 
evaluation of 30 percent was assigned form March 1, 2004.  
Essentially, the rating decisions have resulted in staged 
ratings for a left knee disorder.  Accordingly, the issues 
are as noted on the title page.  

The issues of entitlement to service connection for a low 
back disorder and a right knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  For the appeal period prior to January 31, 2003, the 
veteran's service-connected left knee disorder is manifested 
by moderate (but not severe) instability/subluxation and by 
arthritis with limitation of extension; a compensable 
limitation of flexion is not shown.

2.  From March 1, 2004, the veteran's left knee disorder 
status post left knee replacement was manifested by some 
limitation of motion; chronic residuals of severe painful 
motion or weakness in the left knee were not shown.


CONCLUSIONS OF LAW

1.  Prior to January 31, 2003, a 30 percent combined rating 
(based on a formulation of 20 percent for 
instability/subluxation and 10 percent for limitation of 
extension is warranted for the veteran's service-connected 
left knee disorder. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2006).

2.  From March 1, 2004, the criteria for a rating in excess 
of 30 percent for status post left knee replacement have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.71a, Code 5055 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his left knee disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
letters dated in January and April 2002 and March 2003 the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim; of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  While the January and April 2002 and March 2003 
letters did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, each letter 
explained the type of evidence necessary to substantiate his 
claim and asked him to submit any such evidence.  This was 
equivalent to advising him to submit everything in his 
possession pertinent to the claim.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

A March 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of entitlement to increased ratings for his left knee 
disorder. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

November 2000 to September 2001 treatment records from Fort 
Polk showed that the veteran had severe knee pain with 
tricompartment degenerative changes.  

November 2000 treatment records from Dr. D. W. M. indicated 
that the veteran received shots and gel in his knee, but the 
treatments did not help.  It was noted that his knees have 
become progressively worse.  He had pain on the medial side 
of the knee and also something popped on the lateral side.  
An examination of the legs revealed that he was bow legged; 
X-rays revealed a narrowing of the joint line.  He had 
generalized osteoarthritis in the knees and the option of 
knee replacement surgery was discussed. 

On March 2002 VA examination, the veteran reported that he 
occasionally took Tylox and/or Vioxx.  He did not use 
crutches, braces, canes, or other assistive devices on a 
regular basis.  Because of his back and left knee, his 
limitations include bending, stooping, lifting, or climbing.  
He was unable to stand or sit for prolonged periods of time.  
Physical examination revealed that he walked with an antalgic 
gait on the left.  He had pain along the medial more that the 
lateral joint lines despite his previous assertions.  He 
lacked 10 degrees of full extension and lacked flexion beyond 
120 degrees.  He had valgus pseudo laxity.  He had no 
instability on anterior or posterior drawer or anterior 
Lachman's.  He had no varus or valgus instability.  He had a 
mild effusion.  He had moderate patellofemoral crepitus.  X-
rays of the left knee revealed severe medial compartment 
degenerative changes with moderate lateral and patellofemoral 
change.  The impression was moderately severe 
tricompartmental left knee arthritis. 

May 2002 to November 2004 Houston VA Medical Center (VAMC) 
treatment records noted that the veteran was advised to 
undergo left knee replacement surgery.  A May 2002 record 
indicated that there was a left knee deformity.  A July 2002 
record noted the veteran's complaints of pain, swelling, and 
difficulty with gait.  He walked with the assistance of a 
cane.  He was treated with medication (NSAIDS) and had no 
relief.  A February 2003 record indicated that he underwent 
left knee replacement surgery on January 31, 2003.  

In March 2005, the RO granted a total rating for 
convalescence for the period from January 31, 2003 to March 
1, 2004 following surgery on the left knee.  Subsequently, 
there are two periods for rating the left knee disorder, one 
prior to the surgery and convalescence in January 2003, and 
one after, commencing on March 1, 2004.  

A May 2006 VA examination revealed a 24 cm non-raised 
painless scar in the middle portion of the left knee running 
superior and inferior to the patella.  This scar was not 
adherent to any subcutaneous structures.  The knee could only 
be flexed to 105 degrees.  The veteran could not flex beyond 
105 degrees and this was not due to pain but was due to the 
inherent nature of the total knee replacement.  Repetitive 
motion of the joint, including flexion and extension, 
produced no pain, discomfort or weakness.  Lateral and medial 
stress on the knee showed no indication of laxity of the 
lateral or medial cruciate ligaments.  He had a negative 
anterior and posterior drawer sign which indicated intact 
anterior and posterior cruciate ligaments.  He did not have a 
McMurray's sign because there was no cartilage in the knee.  
He had no swelling or tenderness around the patella and had 
no swelling or tenderness around the medial or lateral aspect 
of the joint.  There was no Baker's cyst or tenderness in the 
posterior aspect of the joint and the patella tracks in the 
center sulcus.  He had a limp, but it was hard to ascertain 
as to whether the limp was caused by the back disorder or the 
knee disorder.   

III.  Criteria

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Prior to January 31, 2003, the veteran's left knee disorder 
has been rated as a combined 20 percent, with a 10 percent 
rating under Code 5257 for recurrent subluxation or lateral 
instability.  Under Code 5257, recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  The words "slight," moderate," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  Use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.

The veteran has also been given a rating based on limitation 
of motion, with consideration of Code 5260 (for limitation of 
flexion) and Code 5261 (for limitation of extension).  Under 
Code 5260 a 0 percent rating is warranted when flexion is 
limited to 60 degrees; 10 percent when limited to 45 degrees; 
20 percent when limited to 30 degrees; and 30 percent when 
limited to 15 degrees.  Under Code 5261, a 0 percent rating 
is warranted when extension is limited to 5 degrees; 
10 percent when limited to 10 degrees; and 20 percent when 
limited to 15 degrees.  Higher ratings are available for more 
severe limitations. Id.

From March 1, 2004, the veteran's left knee disorder has been 
rated under the rating criteria for DC 5055, 30 percent is 
the minimum rating.  Under Code 5055 chronic residuals, 
consisting of severely painful motion or weakness in the 
affected extremity, are rated at 60 percent.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy to diagnostic codes 5256, 5261, or 5262. 
38 C.F.R. § 4.71a, Code 5055.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that 
consideration be given to weakened movement, excess 
fatigability and incoordination.

IV.  Analysis

In March 2005, a temporary evaluation of 100 percent was 
assigned from January 31, 2003 to March 1, 2004 based on 
surgical treatment on the left knee necessitating 
convalescence and that rating period is not before the Board.     

Prior to January 31, 2003

Under Code 5257, the disability picture presented reasonably 
reflects moderate recurrent subluxation and instability, 
warranting a 20 percent rating.  There is no competent 
(medical) evidence that subluxation or instability of the 
veteran's left knee was more than moderate.  November 2000 
treatment records from Dr. D. W. M. showed that the veteran 
had pain on the medial side of the knee and something popped 
on the lateral side.  Left knee replacement surgery was 
discussed.  A March 2002 VA examination indicated that he 
walked with an antalgic gait to the left, had valgus pseudo 
laxity, mild effusion, and moderate patellofemoral crepitus.  
May and July 2002 Houston VAMC treatment records reported 
complaints of pain, swelling, and difficulty with gait.  
There was left knee deformity and the veteran walked with the 
assistance of a cane.  The records showed that he 
subsequently underwent left knee replacement surgery on 
January 31, 2003.  While the veteran may assert that his left 
knee instability was more than moderate during this time 
period, as a layperson, his opinion in this matter is not 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Hence, a rating in excess of 
20 percent for instability/subluxation is not warranted.  

On the May 2002 VA examination, the veteran's left knee range 
of motion was flexion to 120 degrees and extension was 
limited to 10 degrees.  The record contains no evidence that 
flexion is limited to 45 degrees so as to warrant a 
10 percent rating for limitation of flexion; however, there 
was evidence that extension was limited to 10 degrees so as 
to warrant a separate10 percent rating for limitation of 
extension.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98, VAOPGCPREC 
9-04.

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the left knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

Combining the 20 percent rating for subluxation/instability 
with the 10 percent rating for limitation of extension 
results in a combined 30 percent rating for the service 
connected left knee disability.

From March 1, 2004

As noted above, on January 31, 2003, the veteran underwent 
left knee replacement surgery.  Subsequently, under Code 
5055, the RO awarded a total disability rating effective from 
January 31, 2003, and a 30 percent rating (the minimum 
required rating after prosthetic replacement of knee joint) 
effective from March 1, 2004.  

A review of the medical findings does not show that his left 
knee disorder meets the next higher rating criteria.  The 
evidence does not show severe painful motion or weakness in 
the left lower extremity.  May 2006 VA examination showed 
that flexion was limited to 105 degrees due to the nature of 
the knee replacement surgery, pain was not a factor.  
Repetitive motion of the joint, including flexion and 
extension, produced no pain, discomfort, or weakness.  There 
was no indication of laxity of the lateral or medial cruciate 
ligaments and the anterior and posterior cruciate ligaments 
were intact.  There was no tenderness or swelling around the 
patella and the medial or lateral aspect of the joint.  These 
finding are simply not consistent with the requirements for a 
higher rating under Code 5055.

Alternative codes for possible application are Codes 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  The most recent VA examination (in 
May 2006) did not reveal any limitations in the ranges of 
motion that were to a compensable degree.  Also, there is no 
evidence of changes due to repetitive motion.  Given these 
findings, the Board concludes that the criteria for a higher 
rating for the period after surgery have not been met.  

Other Codes considered such as 5256 (ankylosis of the knee), 
5257 (other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the current medical evidence does not show 
that the veteran has any of these conditions. 

Thus, it is the Board's conclusion that a rating a rating in 
excess of 30 percent for from March 1, 2004 is not warranted.


ORDER

Prior to January 31, 2003, a combined rating of 30 percent 
for a left knee disorder is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   ..

From March 1, 2004, a rating in excess of 30 percent for a 
left knee disorder is denied.  




REMAND

It appears that pertinent medical records remain outstanding.  
The record shows that the veteran receives periodic treatment 
from Houston VAMC; however records since November 2004 have 
not been associated with the claims file.  As such records 
may have some bearing on the veteran's claims and are 
constructively of record, they must be secured.  Also a 
November 200 record from Dr. D. W. M. indicated that the 
veteran received shots and gel in the past for his knee and 
has had trouble with his knees for the past 17 years.  This 
suggests that there are prior treatment records.  Such 
treatment records have not been associated with the claims 
file and should be secured.  

The last two VA examinations currently of record for the 
veteran's low back disorder are from May 2003 and May 2006, 
in which the duration of incapacitating episodes (if any) 
were not reported.  As the criteria for rating the back has 
changed in September 2002 and September 2003, another VA 
examination to assess the severity of the low back disorder 
under the "new" criteria is necessary.  

The service medical record's reflect that the veteran was 
treated for right knee pain in service in June 1985.  Post 
service medical records, including a November 2000 report 
from Fort Polk, revealed a diagnosis of bilateral knee pain 
and bilateral tricompartment degenerative changes and noted 
that the veteran experienced severe pain in both knees for 17 
years.  A November 2000 record from Dr. D.W. M. indicated 
that the cause of the osteoarthritis was unknown except for 
the fact that the veteran did a lot of running in service and 
was bow legged.  In the alternative, the veteran contends 
that his right knee disorder is secondary to his left knee 
disorder.  A VA examination is indicated to determine whether 
the veteran has a current right knee disorder that is related 
to the veteran's service or service-connected left knee 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for low back 
disorder since November 2004.  He should 
also be asked to identify all sources of 
treatment or evaluation he received for a 
right knee disorder during and subsequent 
to service.  The RO/AMC should obtain 
copies of all treatment or evaluation 
records (those not yet secured) from the 
identified sources specifically including, 
but not limited to, Houston VAMC.  

2.  The RO/AMC should then arrange for the 
veteran to be scheduled for a VA 
orthopedic examination.  Following 
examination of the veteran and review of 
his claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a right knee disorder that was caused 
or aggravated by his service or his 
service-connected left knee disorder.  The 
examiner must explain the rationale for 
the opinion given.

3.  The veteran should then be afforded a 
VA orthopedic to determine the current 
severity of his service-connected low back 
disorder.  Any indicated tests or studies 
should be completed.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of both 
the previous and the revised criteria for 
rating limitation of motion of the lumbar 
spine, lumbosacral strain, and 
intervertebral disc syndrome and 
examination findings must be sufficiently 
detailed to allow for evaluation under 
both the old and the new rating criteria.  
Any necessary tests or studies should be 
performed.  The examiner should describe 
all symptoms (nature, severity, and 
associated impairment of function) of the 
low back disorder; report all ranges of 
thoracolumbar spine motion, along with an 
opinion as to the extent of any additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination or during flare-ups; 
indicate whether or not there is ankylosis 
(and if so, whether favorable or 
unfavorable); and ascertain whether there 
have been any associated incapacitating 
episodes (bed rest prescribed by a 
physician and treatment by a physician), 
and if so, their duration and frequency.  
The examiner should explain the rationale 
for all opinions given.
4.  The RO/AMC should then readjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


